Citation Nr: 1141344	
Decision Date: 11/07/11    Archive Date: 11/21/11

DOCKET NO.  08-02 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen an August 1982 RO administrative decision which determined that injuries incurred as a result of a December 7, 1980 motorcycle accident were not incurred in line of duty.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for a bilateral knee disability.

4.  Entitlement to service connection for a bilateral ankle disability.

5.  Entitlement to service connection for a neck disability.

6.  Entitlement to service connection for a back disability.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The Veteran served on active duty from November 1979 to November 1981.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

In May 2010, the Veteran and his spouse appeared and testified before the undersigned Veterans Law Judge at a Travel Board hearing held in Boston, Massachusetts.  The hearing transcript is associated with the claims folder.

In August 2010, the Board REMANDED the appeal to the RO, via the Appeals Management Center (AMC) in Washington, D.C., for further evidentiary development.




FINDINGS OF FACT

1.  An unappealed August 1982 RO administrative decision found that injuries incurred as a result of a December 7, 1980 motorcycle accident were not incurred in line of duty due to conscious wrongdoing at the time of the accident.

2.  Evidence of record since the RO's August 1982 RO administrative decision is not both new and material as it does not relate to the basis for the prior final denial.

3.  The credible evidence does not show that any current manifested acquired psychiatric disorder, including PTSD, bears any relationship to service other than the December 7, 1980 motorcycle accident which is not deemed a line of duty injury; a psychosis was not manifest to compensable degree within the first postservice year.

4.  The credible evidence does not show that any currently manifested disorder involving the knees, the ankles, the neck and the back bear any relationship to service other than the December 7, 1980 motorcycle accident which is not deemed a line of duty injury; arthritis was not manifest to compensable degree within the first postservice year.


CONCLUSIONS OF LAW

1.  An August 1982 RO administrative decision, which found that injuries incurred as a result of a December 7, 1980 motorcycle accident were not incurred in line of duty, is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2010).

2.  The evidence received since the August 1982 RO administrative decision, which found that injuries incurred as a result of a December 7, 1980 motorcycle accident were not incurred in line of duty, is not new and material; the claim is not reopened.  38 U.S.C.A. §§ 5103A, 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).

3.  The criteria for entitlement to service connection for an acquired psychiatric disorder, to include PTSD, have not been met.  38 U.S.C.A. §§ 105, 1131, 5107 (West 2002); 38 C.F.R. § 3.1, 3.303, 3.304, 3.307, 3.309 (2010).

4.  The criteria for entitlement to service connection for a bilateral knee disability have not been met.  38 U.S.C.A. §§ 105, 1131, 5107 (West 2002); 38 C.F.R. § 3.1, 3.303, 3.307, 3.309 (2010).

5.  The criteria for entitlement to service connection for a bilateral ankle disability have not been met.  38 U.S.C.A. §§ 105, 1131, 5107 (West 2002); 38 C.F.R. § 3.1, 3.303, 3.307, 3.309 (2010).

6.  The criteria for entitlement to service connection for a neck disability have not been met.  38 U.S.C.A. §§ 105, 1131, 5107 (West 2002); 38 C.F.R. § 3.1, 3.303, 3.307, 3.309 (2010).

7.  The criteria for entitlement to service connection for a back disability have not been met.  38 U.S.C.A. §§ 105, 1131, 5107 (West 2002); 38 C.F.R. § 3.1, 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks service connection for orthopedic disabilities involving his knees, ankles, the neck and the back.  He also seeks service connection for depression and PTSD.  The Board has stylized the latter claim to encompass all psychiatric diagnoses of record.  See generally Clemons v. Shinseki, 23 Vet. App. 1 (2009).

In general, service connection is established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during periods of active military service.  38 U.S.C.A. § 1131.  The term "service connected" means, with respect to disability or death, that such disability was incurred or aggravated, or that the death resulted from a disability incurred or aggravated, in the line of duty in the active military, naval or air service.  38 U.S.C.A. § 101(16).  "In line of duty" means an injury or disease incurred or aggravated during active service and not the result of the veteran's own willful misconduct.  38 C.F.R. § 3.1(m). 

"Willful misconduct" means an act involving conscious wrongdoing or known prohibited action.  38 C.F.R. § 3.1(n).  It involves deliberate or intentional wrongdoing with knowledge or wanton and reckless disregard of its probable consequences.  38 C.F.R. § 3.1(n)(1).  A mere technical violation of police regulations or ordinances will not per se constitute willful misconduct.  38 C.F.R. § 3.1(n)(2).  Willful misconduct will not be determinative unless it is the proximate cause of injury, disease or death.  38 C.F.R. § 3.1(n)(3).

Certain chronic diseases, such as arthritis and psychoses, may be presumed to have been incurred in service if manifest to a compensable degree within one year from discharge from service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307 are also satisfied.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. § 3.309(a).

Establishment of service connection for PTSD requires: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. App. 128 (1997).

Effective July 13, 2010, VA revised its regulations to relax the evidentiary stressor verification requirements when a veteran was exposed to fear of hostile military or terrorist activity.  See 75 Fed. Reg. 39843 (July 13, 2010) (codified at 38 C.F.R. § 3.304(f).  See also 75 Fed. Reg. 41092 (July 15, 2010) (correcting the effective date of applicability of 38 C.F.R. § 3.304(f) to July 13, 2010).  There is no lay or other evidence of record suggesting that these provisions apply to this case.

The claimant bears the burden of presenting and supporting his/her claim for benefits.  38 U.S.C.A. § 5107(a).  See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  In its evaluation, the Board shall consider all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  Id.  Another way stated, VA has an equipoise standard akin to the rule in baseball that "the tie goes to the runner."  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Notably, the benefit of the doubt doctrine is not applicable based on pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

However, the benefit of the doubt doctrine does not apply to a new and material analysis.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

A lay claimant is competent to provide testimony concerning factual matters of which he or she has firsthand knowledge (i.e., reporting something seen, sensed or experienced).  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Under certain circumstances, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

In Barr, the Court emphasized that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.

However, there are clearly limitations regarding the competence of a lay claimant to speak to certain matters, such as those involving medical diagnosis and etiology.  See Jandreau, 492 F.3d at 1377 (Fed. Cir. 2007) (noting that a layperson not competent to diagnose a form of cancer).  As reflected in Fed.R.Evid 701, lay witness testimony is permissible in the form of opinions or inferences when (a) rationally based on the perception of the witness and (b) helpful to a clear understanding of the witness' testimony or the determination of a fact in issue.  Otherwise, in matters involving scientific, technical or other specialized knowledge, Fed.R.Evid 702 requires that an opinion be provided by a witness qualified as an expert by knowledge, skill, experience, training or education. 

The Veteran seeks service connection for the disabilities at issue as residuals from a December 7, 1980 motorcycle accident.  Important for this decision, a final August 1982 RO administrative decision held that any injuries resulting from this motorcycle accident were not incurred in line of duty due to conscious wrongdoing.  Unless reopened, the final August 1982 RO rating decision constitutes a legal bar for VA compensation concerning the disabilities raised on appeal.

The Veteran's service treatment records (STRs) and service personnel records (SPRs) reflect honorable active service from November 1979 to November 1981.  The Veteran had a military occupational specialty as a combat telecommunications center operator.  He earned a parachute badge.

On December 7, 1980, the Veteran was involved in a motorcycle accident which resulted in a closed transverse fracture, midshaft, of the left humerus; a closed transverse fracture, midshaft, of the left femur; a closed comminuted fracture, left proximal tibia, metaphyseal; an open transverse fracture of the proximal 1/3 of the right tibia; left peroneal nerve palsy resolved; and right acetabular dome fracture.  He also reported having low back pain (LBP), and was observed to be depressed.  The Veteran was hospitalized at Womack Army Community Hospital for 199 days.  These records recorded an allegation that the Veteran had consumed 9 beers, and had allegedly been pursued by military police, at the time of his motorcycle accident.

In January 1981, the service department issued a final line of duty determination which held that injuries incurred as a result of the December 7, 1980 motorcycle accident were not incurred in line of duty and due to the Veteran's misconduct.  This determination stated that, while operating a motorcycle on that date, the Veteran was being pursued by military police for a defective tail light.  The Veteran fled at a high rate of speed against road signs and ultimately struck two separate lane dividers in succession, wherein he was thrown from the motorcycle.  A witness statement described the Veteran's motorcycle travelling down the street on the wrong side of the road with a high rate of speed when he lost control of the motorcycle after hitting a concrete strip.  It was further observed that emergency room records showed that the Veteran had a blood alcohol level of 115 upon admission.

In December 1981, the Veteran submitted his original application for VA compensation.  In connection with this claim, the Veteran submitted a VA Form 21-4176 (Report of Accidental Injury) reporting multiple injuries as a result of a motorcycle accident which occurred on December 7, 1980.  The Veteran specifically denied that alcoholic intoxicants were involved in the accident.  He also reported confusion with respect to specific details, as he was left unconscious by the accident.

By rating action dated August 1982, the RO issued an administrative decision which found that injuries incurred as a result of a December 7, 1980 motorcycle accident were not in line of duty due to conscious wrongdoing at the time of the accident.

By letter dated August 12, 1982, the Veteran was notified of this decision and his appellate rights, but he did not appeal this determination.  Additionally, the Veteran did not submit any new evidence within one year of the August 1982 decision to require reconsideration of that decision.  See 38 C.F.R. § 3.156(b); Jennings v. Mansfield, 509 F.3d 1362, 1368 (Fed. Cir. 2007); King v. Shinseki, 23 Vet. App. 464, 466-67 (2010); Buie v. Shinseki, 24 Vet. App. 242, 252 (2011) (holding that appellant submissions of new and material evidence within one year after the date of mailing of an RO decision prevents the determination from becoming final).  As such, the January 2005 RO rating decision became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  

As a general rule, once a claim has been disallowed, that claim shall not thereafter be reopened and allowed based solely upon the same factual basis.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  However, if the claimant can thereafter present new and material evidence, then the claim shall be reopened and the former disposition of the claim shall be reviewed.  38 U.S.C.A. § 5108.

The Veteran filed his claim to reopen in 2006.  For purposes of this decision, new evidence means existing evidence not previously submitted to agency decisionmakers.  38 C.F.R. § 3.156(a); see also 66 Fed. Reg. 45620 (August 29, 2001).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  Evidence is presumed credible for the purposes of reopening unless it is inherently false or untrue.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The evidence relied upon in reopening the claim must be both new and material.  Smith v. West, 12 Vet. App. 312 (1999).

Notably, the Court has held that 38 C.F.R. § 3.156 "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

Evidence added to the record since the RO's August 1982 administrative decision includes a hospitalization summary from Womack Army Community Hospital and additional SPRs which were previously of record at the time of the August 1982 decision.  There are no previously unconsidered STRs or SPRs associated with the record since the final 1982 RO administrative decision.  As such, the reconsideration provisions of 38 C.F.R. § 3.156(c) are not for application.

The Veteran submitted a VA Form 21-4138 in June 2006 wherein he specifically alleged that "all conditions began in the service due to a motorcycle accident."  He further reported postservice reinjuries which aggravated the original inservice injuries.  He also related his ankle, neck and low back problems "to the severity of the service injuries, as secondary."  The Veteran also alleged that his PTSD and depression were manifested by "nightmares related to both jumping and the accident.  I see myself from high up looking down on the accident scene in which I was hurt..."

In May 2010, the Veteran testified to injuring his back, knees, ankles, and neck in the December 7, 1980 motorcycle accident.  He also attributed his currently manifested mental disorders to the December 7, 1980 motorcycle accident.  With respect to the circumstances of the accident, the Veteran very honestly answered that he was "young, dumb and not making the best judgments."  Transcript of Veteran's May 2010 Hearing, p. 16.  

The Veteran and his spouse also reported the onset of psychiatric symptoms following the accident.  The Veteran himself attributed his PTSD and depressive symptoms with the treatment and pain associated with the accident.  Id. at 20.

The Veteran has also submitted postservice private and VA clinical records reflecting treatment for the claimed disorders following the inservice motorcycle accident, including revision of right tibia malunion in 1982; anterior lateral rotatory instability in 1987; strain injury to the lumbar, cervical and thoracic spines in 1999; back and knee pain in 2002; left knee strain injury in 2005; neck pain following a motor vehicle in 2005; diagnoses of PTSD, anxiety, bipolar disorder, obsessive compulsive disorder (OCD), and attention deficit hyperactivity disorder (ADHD) in 2006; and degenerative joint disease (DJD) of both knees with total knee replacements for each knee in 2006.

An October 2005 statement from the Veteran's employer, the City of Worcester, advised the Veteran that knee surgery costs would not be paid by the city.

An August 2006 private medical record states as follows:

[The Veteran] suffered a service connected injury, fracture of right leg, in 1980 accident.  He had one surgery in the service and two later at the VA hospital.  Since that time, he has had an increase in pain with an increase in activity.  He is a firefighter and has had an increase in wear and tear on his knees.  He has had one knee replacement and is awaiting a second knee replacement surgery.  Since his service related injury, as a paratrooper, he has had an increase in his pain and has required treatment for his bilateral knee condition, ankles, low back and cervical disc degeneration.  

A March 2007 medical statement relates a current diagnosis of PTSD to his "accident during his military service."

An April 2007 medical statement relates the Veteran's current medical problems of neck and back stiffness, pain and right total knee replacement to the motorcycle accident of 1980.

A May 2010 medical statement indicates that it is likely that the Veteran's motorcycle accident with resultant lower extremity injuries contributed to the development of arthritis in both of his knees.

Based upon the above, very unfortunately, the Board finds that that the Veteran has not presented evidence which is both new and material to reopen the prior final 1982 RO administrative decision.  In the August 1982 decision, the RO found that the injuries incurred as a result of a December 7, 1980 motorcycle accident were not in line of duty due to conscious wrongdoing at the time of the accident.  While the undersigned is clear that the Veteran is highly remorseful for his actions on that night in 1980, the Veteran has not presented any new evidence since that denial which is material to the circumstances of that accident, other than his May 2010 testimony that he was did not make the best judgment at the time of the accident.  As new and material evidence has not been submitted, the application to reopen must be denied.  38 U.S.C.A. § 5108.

As reflected in his testimony before the Board, the Veteran primarily alleges that the December 7, 1980 motorcycle accident caused his current disorders involving his knees, ankles, low back and cervical spine.  He also reported this accident as the stressor supporting his PTSD and other psychiatric diagnoses.  In the absence of reopening the final August 1982 administrative decision, these claims on this service connection theory simply have no legal merit and must be denied.  38 C.F.R. § 3.1(m).

However, the Veteran has vaguely alluded to his parachute jumping duties as being partially responsible for his PTSD and depression, apparently on the basis that the content of his nightmares involve him looking at the scene of the accident from "high up looking down."  He has also submitted a private medical statement in August 2006 which appears to relate the Veteran's joint conditions as secondary to a "paratrooper" related injury in 1980.

The Veteran's STRs reflect no lay or medical evidence of disability involving his knees, ankles, neck, back or psychiatric status until the December 7, 1980 motorcycle accident.  Neither the Veteran nor his spouse has provided any specific information regarding any alleged symptomatology or injury prior to December 7, 1980, or after December 7, 1980 which is not associated with his treatment for the motorcycle accident residuals. 

The Board next notes that there is no credible evidence that the Veteran manifested arthritis or psychosis to a compensable degree within one year of discharge from active service.  As such, the presumptive provisions of 38 C.F.R. §§ 3.307 and 3.309 do not apply.

Overall, the Board finds that the Veteran's STRs provide evidence against any service connection claims, reflecting that the Veteran first experienced joint and psychiatric symptoms in relation to his December 7, 1980 motorcycle accident which, for VA purposes, cannot provide the basis for a service connection award.

With respect to the medical opinions of record, the Board notes that the March 2007 medical statement provides opinion that the stressor supporting the PTSD diagnosis involves his "accident during his military service."  There is no medical opinion of record relating any currently manifested psychiatric disorder to an inservice event other than the motorcycle accident.

Additionally, the Board has cited in full the August 2006 private medical record which, in the opinion of the Board, demonstrates the examiner's impression that the Veteran's right leg fracture in 1980 was attributable to a paratrooper accident.  This is simply not true.  As such, the Board finds that this opinion holds no probative value to an etiology other than the motorcycle accident as the Veteran did not experience a right leg fracture as a result of paratrooper duties in 1980.  See generally Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) (physician's opinion based upon an inaccurate factual premise has no probative value).

Overall, the Board finds no competent evidence establishing that any of the Veteran's claimed disabilities involving his knees, ankles, neck, back or psychiatric status bear any relationship to an inservice event other than the December 7, 1980 motorcycle accident.  In so deciding, the Board has carefully considered the statements and testimony of the Veteran and his spouse.  The testimonies from these witnesses clearly allege that these disorders stemmed from the December 7, 1980 motor vehicle accident alone.  To the extent that any of these statements allude to an event other than the December 7, 1980 as being the cause of any current disability, the Board finds that such statements hold little evidentiary value as they are inconsistent with the May 2010 testimony and the overall evidentiary record.  There is no doubt of material fact to be resolved in the Veteran's favor.  38 U.S.C.A. § 5107.  The appeal as to all issues, therefore, is denied.

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  The notification requirements are referred to as Type One, Type Two, and Type Three, respectively.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran filed his service connection claims in April 2006.  A pre-adjudicatory RO letter dated May 2006 advised the Veteran of the types of evidence and/or information deemed necessary to substantiate the service connection claims, the relative duties upon himself and VA in developing his claims, and the criteria for establishing an initial disability rating and effective date of award.

As determined by the Board in August 2010, the Veteran's service connection claims were premised on the line of duty status of the December 7, 1980 motorcycle accident which had been subject to a prior final RO administrative decision, which held that the injuries incurred as a result of this accident were not in line of duty.  Thus, the Veteran's service connection applications implicated a reopening of this underlying line of duty determination.

By letter dated August 12, 2010, the RO issued a corrective notice on the application to reopen which fully complied with the content requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) as well as Kent v. Nicholson, 20 Vet. App. 1 (2006) and Dingess.  In September 2010, the Veteran submitted a written statement advising VA that he had no additional evidence to submit in support of his claims, and for VA to decide his case as soon as possible.  Thereafter, the timing deficiency was cured with readjudication of the claims in the June 2011 Supplemental Statement of the Case.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Overall, the Board finds that any notice error in this case has not been prejudicial to the Veteran because the actions taken by VA after providing the notice have cured the error in the timing of notice.  The Veteran has afforded a meaningful opportunity to participate effectively in the processing of his claims and provided ample time to respond.  In September 2010, the Veteran advised VA that he had not additional evidence to submit.  For these reasons, it is not prejudicial to the Veteran for the Board to proceed to finally decide this appeal as the timing error did not affect the essential fairness of the adjudications.

VA has a duty to assist the appellant in the development of the claims.  This duty includes assisting the Veteran in the procurement of STRs and pertinent treatment records and providing an examination or opinion when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In this case, the RO has obtained the Veteran's STRs and SPRs, which include a line of duty determination with regard to the December 7, 1980 motorcycle accident.  The record also contains private and VA clinical records identified by the Veteran as relevant to his appeals.  There no outstanding requests to obtain any additional VA records, or any private medical records for which the Veteran has identified and authorized VA to obtain on his behalf.  There is also no showing that any records exist with the Social Security Administration which would be relevant to the issues on appeal.  See Golz v. Shinseki, 590 F.3d 1317, 1320-21 (Fed. Cir. 2010) (more fully defining VA's duty to obtain only records from the SSA "that are relevant to the veteran's claim").

Overall, the Board is not aware of any available and relevant records pertinent to the claims at hand.

In a claim for compensation, VA has a duty to obtain medical examination or opinion when necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d).  In this case, the Veteran has specifically alleged disability attributable to a December 8, 1980 motorcycle accident which has been adjudicated as not being a line of duty injury.  Thus, no medical opinion is warranted for any disability stemming from this event as service connection is precluded as a matter of law.

Otherwise, the Board has found that the Veteran's allegations that his parachute jumping history bears a potential relationship to any current disability are vague, internally inconsistent, and inconsistent with the entire evidentiary record.  Quite simply, the Veteran has not alleged a credible history of facts other than the December 7, 1980 motorcycle accident as being a service related cause to any of his disorders.  Based upon the above, additional medical opinion is not warranted as there is no factual basis which supports a potential service connection award.

Overall, the Board finds that the evidence of record is sufficient to decide the claims, and that there is no reasonable possibility that any further assistance would aid in substantiating these claims.  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims.  Hence, no further notice or assistance is required to fulfill VA's duty to assist him in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

ORDER

The application to reopen an August 1982 RO administrative decision, which determined that injuries incurred as a result of a December 7, 1980 motorcycle accident were not incurred in line of duty, is denied.

The claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is denied.

The claim of entitlement to service connection for a bilateral knee disability is denied.

The claim of entitlement to service connection for a bilateral ankle disability is denied.

The claim of entitlement to service connection for a neck disability is denied.

The claim of entitlement to service connection for a back disability is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


